DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In the paragraph [0105]-[0106] using the same label 702B and 702C for two difference components in the invention.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In the figure 7 elements 706B-706D could not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 9 and 16 objected to because of the following informalities:  Claims 2, 9 and 16 are not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242 in view of Cudak et al. US 20140012494 and further in view of Funabashi US 20140172265.
Regarding claim 1, Yoshida teaches A method comprising: establishing a secure channel area extending from at least one side of a first vehicle; detecting a presence of a second vehicle in the secure channel area; establishing a secure connection with the second vehicle upon detecting the presence; exchanging messages between the first vehicle and the second vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).
Yoshida does not explicitly teaches the messages including a position and speed of a sending vehicle; taking control of a position and speed of the first vehicle based on the contents of the messages; and releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Cudak et al. teach the messages including a position and speed of a sending vehicle (Cudak et al. US 20140012494 abstract; paragraph [0013]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the method of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference 
The combination of Yoshida and Cudak et al. do not explicitly teach taking control of a position and speed of the first vehicle based on the contents of the messages; and releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches taking control of a position and speed of the first vehicle based on the contents of the messages; and releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles is not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not performed the control speed automatically and the driver can control the speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Funabashi by comprising the teaching of Funabashi into the method of Yoshida and Cudak et al..  The motivation to combine these arts is to provide the control device to perform a speed control base on the surround vehicle notification information from Funabashi reference into Yoshida and Cudak et al. reference so the driver can be maintained a safety distance with another vehicle within the proximity zone of the driver’s vehicle.
Regarding claim 2, the combination of Yoshida, Cudak et al. and Funabashi disclose the method of claim 1, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on the left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.)  
Regarding claim 3, the combination of Yoshida, Cudak et al. and Funabashi disclose the method of claim 1, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on the front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 7,  the combination of Yoshida, Cudak et al. and Funabashi disclose the method of claim 1, the detecting that the secure connection was released comprising detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well.  Therefore it’s obviously to one of ordinary skill in the art when the host vehicle do not detect any object the detection area within the range of the detection and there is no communication established.).  
Regarding claim 8, Yoshida teaches A non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: establishing a secure channel area extending from at least one side of a first vehicle; detecting a presence of a second vehicle in the secure channel area; establishing a secure connection with the second vehicle upon detecting the presence; exchanging messages between the first vehicle and the second vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0079]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).
Yoshida does not explicitly teaches the messages including a position and speed of a sending vehicle; taking control of a position and speed of the first vehicle 
Cudak et al. teach the messages including a position and speed of a sending vehicle (Cudak et al. US 20140012494 abstract; paragraph [0013]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the system of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference so the driver can be aware of another vehicle in the proximity zone with the driver’s vehicle to enhance traffic safety.
The combination of Yoshida and Cudak et al. do not explicitly teach taking control of a position and speed of the first vehicle based on the contents of the messages; and releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches taking control of a position and speed of the first vehicle based on the contents of the messages; and releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles is not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not performed the control speed automatically and the driver can control the speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Funabashi by comprising the teaching of Funabashi into the system of Yoshida and Cudak et al..  Funabashi reference into Yoshida and Cudak et al. reference so the driver can be maintained a safety distance with another vehicle within the proximity zone of the driver’s vehicle.
Regarding claim 9,  the combination of Yoshida, Cudak et al. and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on the left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.)  
Regarding claim 10,  the combination of Yoshida, Cudak et al. and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure channel area extending from at least one side of the first vehicle comprising establishing the secure channel area on the front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 14,  the combination of Yoshida, Cudak et al. and Funabashi disclose the non-transitory computer readable storage medium of claim 8, the detecting that the secure connection was released comprising detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well.  Therefore it’s obviously to one of ordinary skill in the art when the host vehicle do not detect any object the detection area within the range of the detection and there is no communication established.).  
Regarding claim 15, Yoshida teaches A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: logic, executed by the processor, for (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0079]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).
Yoshida does not explicitly teaches the messages including a position and speed of a sending vehicle, logic, executed by the processor, for taking control of a position and speed of the first vehicle based on the contents of the messages, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Cudak et al. teach the messages including a position and speed of a sending vehicle (Cudak et al. US 20140012494 abstract; paragraph [0013]-[0018]; [0023]; figures 1-3; Alternatively, these speeds may be obtained from GPS speed and/or position data tracked by Navigation Device B. The speed and/or position data of the second vehicle 14 may be communicated directly from Navigation Device B to Navigation Device A, such as using an NFC channel or cellular connection between the two navigation devices 20 (par. 18).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. by comprising the teaching of Cudak et al. into the system of Yoshida.  The motivation to combine these arts is to provide the speed and/or position data exchange in the communication between the surrounding vehicles from Cudak et al. reference into Yoshida reference so the driver can be aware of another vehicle in the proximity zone with the driver’s vehicle to enhance traffic safety.
The combination of Yoshida and Cudak et al. do not explicitly teach logic, executed by the processor, for taking control of a position and speed of the first vehicle based on the contents of the messages, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released.
Funabashi teaches logic, executed by the processor, for taking control of a position and speed of the first vehicle based on the contents of the messages, and logic, executed by the processor, for releasing control of the position and speed of the first vehicle upon detecting that the secure connection was released (Funabashi US 20140172265 paragraph [0021]-[0033]; [0052]-[0053]; [0057]; [0127]-[0129]; figures 1-7; The convoy travel ECU 30 corresponds to the traveling control device. The convoy travel ECU 30 performs a speed control of a vehicle on which the convoy travel ECU 30 is mounted. The convoy travel ECU 30 determines whether the subject vehicle performs the convoy travel with the preceding vehicle or the follower vehicle, based on vehicle mode notification information that is periodically transmitted from the preceding vehicle or the follower vehicle (par. 28).  The communication portion 110 is a well-known configuration for performing a short range radio communication with a frequency band such as 700 MHz band, 5.8 GHz band, or the like. In the present embodiment, the vehicle-to -vehicle communication is performed in a broadcast method, in which an object vehicle is not specified. A communication range of the vehicle-to -vehicle communication is, for example, in a radius of several hundred meters (par. 33).  According to the cited passages and figures above, the system clearly show the vehicle C1 control a speed of the vehicle relative to notification information provide by vehicle C2 and C3 when those vehicles are in the radius of communication range.  It is obviously to one of ordinary skill in the art when the vehicles is not within communication range of V2V of the subject vehicle.  The control device of the subject vehicle will not performed the control speed automatically and the driver can control the speed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida and Cudak et al. with Funabashi by comprising the teaching of Funabashi into the system of Yoshida and Cudak et al..  The motivation to combine these arts is to provide the control device to perform a speed control base on the surround vehicle notification information from Funabashi reference into Yoshida and Cudak et al. 
Regarding claim 16,  the combination of Yoshida, Cudak et al. and Funabashi disclose the device of claim 15, the logic for establishing the secure channel area extending from at least one side of the first vehicle comprising logic, executed by the processor, for establishing the secure channel area on the left or right side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.)  
Regarding claim 17,  the combination of Yoshida, Cudak et al. and Funabashi disclose the device of claim 15, the logic for establishing the secure channel area extending from at least one side of the first vehicle comprising logic, executed by the processor, for establishing the secure channel area on the front or rear side of the first vehicle (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles.).  
Regarding claim 20,  the combination of Yoshida, Cudak et al. and Funabashi disclose the device of claim 15, the logic for detecting that the secure connection was released comprising logic, executed by the processor, for detecting that the second vehicle has exited the secure channel area (Yoshida US 20060015242 abstract; paragraph [0003]; [0005]-[0009]; [0023]-[0026]; [0028]-[0034]; [0042]; [0057]; [0073]-[0077]; [0083]-[0087]; figures 1-8; Thus, the forward/backward vehicle communication device 22 mounted on the following vehicle 2 and the on -vehicle communication device 52 mounted on the preceding vehicle 5 may perform the inter -vehicle communication without affecting other inter -vehicle communication or road -vehicle communication (par. 73).  As show in the figures 7 and 8, the host vehicle can detect the other vehicle in the front and on the side vehicles and figure 8 also show the host vehicle can detect the other vehicle in the rear as well.  Therefore it’s obviously to one of ordinary skill in the art when the host vehicle do not detect any object the detection area within the range of the detection and there is no communication established.).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242, in view of Cudak et al. US 20140012494, in view of Funabashi US 20140172265, in view of Crawford US 20140229525 and further in view of Saito et al. US 20130029604.
Regarding claim 4, the combination of Yoshida, Cudak et al. and Funabashi 
Crawford teaches the method of claim 1, the establishing the secure connection comprising confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al. and Funabashi with Crawford by comprising the teaching of Crawford into the method of Yoshida, Cudak et al. and Funabashi.  The motivation to combine these arts is to provide connection pool from Crawford reference into Yoshida, Cudak et al. and Funabashi reference so the system can select available connection to connect two entity for communication.
The combination of Yoshida, Cudak et al., Funabashi and Crawford 
Saito et al. teach and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al., Funabashi and Crawford with Saito et al. by comprising the teaching of Saito et al. into the method of Yoshida, Cudak et al., Funabashi and Crawford.  The motivation to combine these arts is to send a rejection response when there is no resource available for connecting from Saito et al. reference into Yoshida, Cudak et al., Funabashi and Crawford reference to notice other party the resource is not available.
Regarding claim 11, the combination of Yoshida, Cudak et al., Funabashi, Crawford and Saito et al. disclose the non-transitory computer readable storage medium of claim 8, the establishing the secure connection comprising confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).) and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
Regarding claim 18, the combination of Yoshida, Cudak et al., Funabashi, Crawford and Saito et al. disclose the device of claim 15, the logic for establishing the secure connection comprising logic, executed by the processor, for confirming that a connection pool has at least one available connection prior to establishing the connection (Crawford US 20140229525 paragraph [0034]; [0040]-[0043]; [0049]-[0051]; [0054]-[0055]; figures 3-7; In the method 600A, a connection request may be received at the connection pool 510 from a requestor (operation 602). For example, the application 502, in response to being employed by a user, may request the connection pool 510 for an unused connection 520 to access the backend processing system 550. Such a request may include identifying information, such as user credentials, for the application user requesting access. In response, the connection pool 510 may determine whether an unused connection 520 is available for use by the application user (operation 604). If so, the connection pool 510 may request the backend processing system 550 to select an unused connection 520 for use by the application user (operation 606) (par. 54).) and, if not, denying the secure connection (Saito et al. US 20130029604 paragraph [0068]; [0087]; [0094]; figures 1-5; When the resource is insufficient, that is, when there is no resource available for connecting the requested profile, the in -vehicle apparatus 100 sends a rejection response (Not accepted) of the profile to the mobile-phone 200 or the portable apparatus 300 (par. 68).).  
Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida US 20060015242, in view of Cudak et al. US 20140012494, in view of Funabashi US 20140172265 and further in view of Canavor et al. US 20160285863.
Regarding claim 5, the combination of Yoshida, Cudak et al. and Funabashi teach all the limitation in the claim 1.
The combination of Yoshida, Cudak et al. and Funabashi do not explicitly teach the method of claim 1, the exchanging messages between the first vehicle and the second vehicle comprising transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of the sending vehicle.
Canavor et al. teach the method of claim 1, the exchanging messages between the first vehicle and the second vehicle comprising transmitting signed messages between the first and second vehicles, the signed messages including a triple identifying a cryptographic identifier, public key, and certificate of the sending vehicle (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yoshida, Cudak et al. and Funabashi with Canavor et al. by comprising the teaching of Canavor et al. into the method of Yoshida, Cudak et al. and Funabashi.  The motivation to combine these arts is to provide a cryptographic key to verify a digital signature message from Canavor et al. Yoshida, Cudak et al. and Funabashi reference so the communication can be more security.
Regarding claim 6, the combination of Yoshida, Cudak et al., Funabashi and Canavor et al. disclose the method of claim 1, the exchanging messages between the first vehicle and the second vehicle comprising verifying signatures associated with the messages (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0040]; [0042]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; Returning to the illustrated embodiment of FIG. 1, the unmanned aerial vehicle 102 additionally transmits a digital certificate 110 to the unmanned aerial vehicle 104 where the digital certificate 110 enables the unmanned aerial vehicle 104 to determine a public cryptographic key corresponding to the private cryptographic key stored within the unmanned aerial vehicle 102 and to use the public cryptographic key to verify the digital signature 108 of the message 106. As discussed below, the digital certificate 110 may contain a digital signature of a certificate authority (i.e., a computer system that issues digital certificates by cryptographically binding digital certificates to respective identities (e.g., individual unmanned aerial vehicles)) that the unmanned aerial vehicle 104 is configured to trust. The unmanned aerial vehicle 104 may have a digital certificate of the certificate authority that issued the digital certificate 110, thereby enabling the unmanned aerial vehicle 104 to determine that the public cryptographic key of the digital certificate 110 can be trusted to verify the digital signature 108 (par. 34).).  
Regarding claim 12, the combination of Yoshida, Cudak et al., Funabashi and Canavor et al. disclose the non-transitory computer readable storage medium of claim (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).)
Regarding claim 13, the combination of Yoshida, Cudak et al., Funabashi and Canavor et al. disclose the non-transitory computer readable storage medium of claim 8, the exchanging messages between the first vehicle and the second vehicle comprising verifying signatures associated with the messages (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0040]; [0042]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; Returning to the illustrated embodiment of FIG. 1, the unmanned aerial vehicle 102 additionally transmits a digital certificate 110 to the unmanned aerial vehicle 104 where the digital certificate 110 enables the unmanned aerial vehicle 104 to determine a public cryptographic key corresponding to the private cryptographic key stored within the unmanned aerial vehicle 102 and to use the public cryptographic key to verify the digital signature 108 of the message 106. As discussed below, the digital certificate 110 may contain a digital signature of a certificate authority (i.e., a computer system that issues digital certificates by cryptographically binding digital certificates to respective identities (e.g., individual unmanned aerial vehicles)) that the unmanned aerial vehicle 104 is configured to trust. The unmanned aerial vehicle 104 may have a digital certificate of the certificate authority that issued the digital certificate 110, thereby enabling the unmanned aerial vehicle 104 to determine that the public cryptographic key of the digital certificate 110 can be trusted to verify the digital signature 108 (par. 34).).  
Regarding claim 19, the combination of Yoshida, Cudak et al., Funabashi and Canavor et al. disclose the device of claim 15, the logic for exchanging messages between the first vehicle and the second vehicle comprising logic, executed by the (Canavor et al. US 20160285863 paragraph [0034]; [0037]-[0039]; [0058]; [0062]; [0064]; [0098]; figures 1-2; 6-14; As noted above, the unmanned aerial vehicle private cryptographic key 202 can be used to generate digital signatures for messages such as digital signatures of the messages themselves and/or digital signatures of other information (e.g., identifiers of messages, which may be hashes of the messages). Generally, a digital signature for a message is information generated using a secret credential (e.g., private cryptographic key) that is cryptographically verifiable as cryptographically bound to the message. The public cryptographic key of the unmanned aerial vehicle certificate 204 can be used to verify whether digital signatures generated using the unmanned aerial vehicle private cryptographic key 202 are valid. However, in various contexts, validity of digital signature is not enough to ensure the security of data passed between unmanned aerial vehicles. Accordingly, in an embodiment, the unmanned aerial vehicle 200 additionally stores a certificate authority digital certificate 206, which is a digital certificate with a public cryptographic key that is usable to verify a digital signature of the unmanned aerial vehicle digital certificate 204, where such a digital signature may have been generated using a private cryptographic key held as a secret by the certificate authority (par. 38).).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683